Citation Nr: 0737015	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed left hip 
disorder, to include as secondary to the service-connected 
right leg disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in February 
2005 for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of left hip pathology in service or for many years 
thereafter.  

2.  The documented left hip degenerative changes requiring 
the performance of an arthroplasty in 2005 is not shown to be 
due to any event or incident of the veteran's period of 
active service.  

3.  The documented left hip degenerative changes requiring 
the performance of an arthroplasty in 2005 is not shown to 
have been caused or aggravated by his service-connected 
residuals of shell fragment wound to the right leg with scar 
over right knee.  



CONCLUSION OF LAW

The veteran's disability manifested by left total hip 
arthroplasty is not due to disease or injury that was 
incurred in or aggravated by service; nor is proximately due 
to or the result of his service-connected residuals of shell 
fragment wound to the right leg with scar over right knee; 
nor may any arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board also notes that VA's statutory duty to assist 
includes obtaining relevant records from a Federal department 
or agency, such as the Social Security Administration (SSA).  
See 38 C.F.R. § 3.159(c)(2).  

In this regard, the Board acknowledges that in an August 2005 
VA examination report, the veteran reported that he had not 
worked since 2003 and was receiving disability benefits from 
the Social Security Administration (SSA).  The veteran in 
this case is now 84 years old.  

Hence, under 42 U.S.C. § 402, his SSA disability award was 
automatically converted to "old age" benefits when he turned 
65.  In light of that fact, and the fact that the Social 
Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  

A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
December 2002 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected residuals of shell fragment wound 
to the right leg with scar over right knee and his claimed 
left hip disorder.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected residuals of 
shell fragment wound to the right leg with scar over right 
knee, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board has reviewed the service medical records and 
observes that the veteran was seen for complaints of back and 
hip trouble in March 1957.  However, the subsequent records 
contain no evidence of complaints, findings or treatment for 
a hip disorder.  

Subsequent to service, from October 2002 to August 2005, the 
veteran received treatment at VA for various disabilities, 
including hip pain.  

During a May 2005 VA examination, the veteran reported a 
history of mild recurrent and transient low back pain that 
began during his military service.  After service, he worked 
as a heavy equipment mechanic and denied any specific on-the-
job injuries to the back or either hip.  He complained that 
his back pain had worsened in the last couple of years, but 
denied any radiation, paresthesias or weakness.  

The veteran's lumbar back pain did not prevent him from 
performing all of his activities of daily living.  Further, 
the veteran reported doing housework and yard work every day 
and feeling better when he moved more.  He had pain with 
lengthy walking and other strenuous activity, but got 
significant relief with aspirin.  

An x-ray study showed mild degenerative changes of the lumbar 
spine with disc space narrowing at T12-L1 and L2-3.  The 
veteran had limitation in range of motion testing.  He had 
pain on extension and lateral bending extremes in each 
direction.  

The tendon reflexes and lower extremity strength and sensory 
responses were normal.  Straight leg testing produced 
ipsilateral pain with elevation of either leg beyond 45 
degrees.

The veteran also reported having initial left hip pain about 
2-3 years earlier.  The hip pain was diagnosed as 
osteoarthritis and the veteran underwent total joint 
replacement.  

The veteran was doing well postoperatively and was walking 
with a minimal limp using a cane primarily to support and 
reduce back pain rather than related to his hip.  

The x-ray studies showed normal post-surgical left total hip 
arthroplasty.  The diagnosis was that of recent left total 
hip arthroplasty with very good subsequent recovery and 
normal function.  

The examiner noted a pre-surgical x-ray study of the left hip 
that showed an "advanced collapse of the left femoral 
head."  The examiner opined that, given the severity of the 
hip condition compared to the relatively minor abnormalities 
of the lumbar spine, the left hip condition was caused by 
some injury or other primary condition of the hip and was not 
likely caused by the previously existing abnormalities in the 
lumbar spine.  

During a July 2005 VA examination, the examiner noted that 
the veteran had sustained a shrapnel wound of the right knee 
in World War II with minimal subsequent residuals.  The right 
knee injury had not caused him any problems since that time.  
He got infrequent minor pain of no particular significance 
and relieved the pain with aspirin.  

An examination of the knee was normal except for minimal, 
non-tender anterior scarring, no more than about 1 1/2 inches 
in length, slightly darker than surrounding skin.  There was 
also an indentation of the superior pole of the patella, 
presumably from the shrapnel injury.  There was normal range 
of motion without apparent pain and crepitus.  The knee joint 
was stable in all planes.  There was no redness or swelling.  

The veteran also reported having intermittent left hip pain 
with severity of the pain determined primarily by how long he 
slept on that side.  The pain had been present, off and on, 
for about 15-20 years.  In 2003 he had total joint 
replacement of the hip.  Since the hip replacement, his hip 
pain had been minimal and was relieved by the use of a daily 
aspirin.  

He did have decreased range of motion.  Pre-surgical x-ray 
studies showed severe osteoarthritis.  Recent x-ray studies 
showed the expected post-surgical changes and apparent 
stability.  

The veteran was diagnosed with severe osteoarthritis of the 
left hip, repaired with hip replacement in 2003, now very 
functional and without minimal symptoms.  

The examiner opined that the hip condition should not be 
considered secondary to the very minimal abnormalities 
discussed on the right knee.  The examiner further opined 
that it was significantly less than 50 percent likely that 
the veteran's left hip condition was due to his right knee 
condition.  

While the veteran contends that his left hip disability is 
the result of his service-connected right leg disability, the 
Board notes the medical evidence of record does not support 
this assertion.  

In this regard, the Board notes that, in the July 2005, the 
VA examiner opined  that it was significantly less than 50 
percent likely that the veteran's left hip condition was due 
to his right knee condition.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
various lay statements.  While the veteran is certainly 
competent to testify to symptoms capable of lay observation, 
such as pain, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for left hip disorder 
to include as secondary to his service-connected residuals of 
shell fragment wound to the right leg with scar over right 
knee and this claim must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because as noted the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a left hip disorder, to include as 
secondary to the service-connected residuals of shell 
fragment wound to the right leg with scar over right knee is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


